Citation Nr: 1721611	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for loss of part of the skull, intermediate area.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from June 1944 to June 1945, and he died in March 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock Arkansas.  

The Veteran died in March 2013 during the pendency of this appeal.  Following his death, the appellant filed a claim for accrued benefits that was received by the Agency of Original Jurisdiction (AOJ) in September 2013.  In this regard, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008. This change in law permits an eligible person to process any pending claim if a Veteran dies prior to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2014).  In the January 2016 administrative decision, VA accepted the appellant's claim for accrued benefits as a request for substitution for purposes of processing the Veteran's pending appeal to completion, and granted the request for substitution.  Therefore, in accordance with the new section 5212A and the AOJ's  administrative decision, the Board recognizes the Veteran's daughter as the appellant in this case.

In the January 2013 remand, the Board remanded the Veteran's claim due to the fact that the issue of clear and unmistakable error (CUE) in the January 1946 rating decision that reduced the rating for the service-connected traumatic lesion of the skull, residuals of gunshot wound from 100 percent to 50 percent, effective from March 17, 1946, had been raised by the record, but had not been adjudicated by the AOJ.  The Board found that the claim for a higher rating for loss of part of the skull, intermediate area, was inextricably intertwined with the CUE claim in light of the fact that if the AOJ found CUE in the January 1946 rating decision, higher ratings could be assigned retroactively.  The adjudication of this claim was deferred pending adjudication of the CUE claim.  

Pursuant to the remand instruction, the issue on appeal was deferred until the claim of whether there was CUE in the January 1946 rating decision that reduced the rating for the service-connected traumatic lesion of the skull, residuals of gunshot wound, from 100 percent to 50 percent was adjudicated by the AOJ.  In the October 2016 rating decision, the AOJ determined that that January 1946 rating decision which reduced the Veteran's disability rating to 30 percent disabling for loss of part of skull was not considered to have been clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time as well as the rules in effect then.  The AOJ also determined that the January 1946 rating decision which reduced the Veteran's disability rating for traumatic lesion, skull, residuals of gunshot wound (GSW) left occipital parietal region involving the scalp, dura and left occipital lobe of brain was not considered to have been clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time and the rules in effect then.  The appellant has not filed a notice of disagreement (NOD) with this decision or submitted any type of statement thus far expressing disagreement with this decision.  As such, this issue is currently not on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The area of loss of bone of the skull is less than 1.140 in2 (7.355 cm2), and there is no evidence of brain hernia.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for loss of bone of the skull for have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5296 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  That letter noted that, unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

Effective October 6, 2014, VA amended its adjudication regulations, to include adding 38 C.F.R. § 3.1010.  79 Fed. Reg. 52982 (Sept. 5, 2014).  Under the new regulation, VA is required to send a duty to notify letter only if the notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate, and a substitute has the same rights regarding the submission of evidence as would have applied to the claimant had the claimant not died.

In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  Both the Fast Letter and new regulation indicate that in cases involving substitution, additional evidence can be added to the record.

With respect to the instant case, both the Fast Letter and new regulation also provide that, if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In this case, prior to the Veteran's death, he was notified in letters dated in February and June 2009 of the criteria for establishing an increased rating claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines effective dates.  Thus, the letters addressed all notice elements and predated the initial adjudication of the claim by the RO in November 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file. VA afforded the Veteran an appropriate examination in July 2009. 

Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a physical examination of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria. The Board finds that the medical examination report and opinion, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met. 38 C.F.R. § 3.159 (c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The loss of part of the skull is rated under Diagnostic Code 5296, which provides that where part of "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned.  Here, there is no allegation or clinical finding that any brain hernia occurred at any time, and so this provision is not applicable.

When there is no brain hernia, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 in2 or 4.619 cm2.  If the lost area is larger in size than a 50 cent piece (1.140 in2 or 7.355 cm2), a 50 percent evaluation is assigned.  For losses in between the two sizes, a 30 percent evaluation is assigned. 38 C.F.R. § 4.71a, Code 5296.

At the time of his death, the Veteran was evaluated as 30 percent disabled for the loss of part of his skull.  At the time of his injury, report of the March 1945 skull x-rays revealed a large circular bone defect that was 2.5 centimeters in diameter in the left occipitoparietal region "straddling the suture line" and "[t]wo metal clips were in place in the area."  There was no evidence of bone fragments or foreign bodies.  Report of the November 1945 x-ray of the skull revealed "a metallic plate that was 5.5 by 3.5 cm in diameter covering a defect in the left side of the skull at the occipitoparietal suture."  There were no definite fractures visible on the left side of the skull.  

To warrant a yet higher, 50 percent evaluation, a skull defect larger than a 50 cent piece must be shown.  Unfortunately, no such showing is made. Medical records issued by the Veteran's private treatment providers, B.M., M.D., at Arkansas Memorial Hospital, C.L., M.D., at Little Rock Cardiology Clinic, R.B., at Benton Family Clinic, and a number of other physicians and treatment providers from various facilities including Saline Memorial Hospital, and dated from January 1998 to 2009, focus on treatment for the Veteran's heart condition, his history of a transient ischemic attack (TIA)/stroke, his history of atherosclerotic heart disease status post CABG, and his history of coronary artery diseases status post coronary artery bypass graft (CABG).  These records do not contain any information pertaining to the loss of his skull bone and/or any skull defect.

The Veteran was afforded a VA traumatic brain injury (TBI) examination in July 2009, during which time, the VA examiner reviewed his claims file and noted that the Veteran received a gunshot wound in the left occipital area with compound comminuted fracture of the skull in the left occipital parietal area.  The Veteran also underwent an x-ray of the skull, the results of which showed a 4.4 centimeter round metal plate in the left occipital bone.  The report also reflected that the "sella turcica" was unremarkable, and the remainder of the examination was normal.  Of note, there are many symptoms associated with traumatic lesion of the skull detailed in this examination report.  Following that examination, VA granted a 100 percent rating for those symptoms and that determination is not before the Board.

VA treatment records dated in November 2009 reflect that the Veteran underwent a computed tomography (CT) scan of the head, the results of which revealed some opacity in the third ventricle posteriorly on both sides.  However, it was noted that the examination was limited due to the metal plate in the posterior aspect of the skull vault.  

Review of the remainder of the treatment records, to include VA treatment records dated from July 2009 to March 2013, is negative for any additional information or evidence that would substantiate the appellant's claim and warrant a rating in excess of 30 percent for the Veteran's service connected loss of part of the skull.  

The Board finds most probative the measurements provided in the July 2009 x-ray report, the findings of which were reviewed above, and warrant a 30 percent evaluation, and no higher. In the November 2010 NOD, the appellant disagreed with the continued 30 percent rating for the service-connected loss of part of the skull.  The appellant took note of the July 2009 x-ray report and noted that her review of this report revealed "an egg shaped metal plate...in the left occipital bone which measures out approximately 1.9336 square inches (10.625 square centimeters)" which is considerably larger than the 4.4 centimeters.  However, this disagreement is based on the measurement of the size of the tantalum plate attached to the skull to repair the skull defect rather than the defect itself, which does not warrant a rating in excess of 30 percent.  Indeed, the rating criteria, in first specifying that loss must be to both tables of the skull, and then by delineating sharply between hernia and non-hernia of the brain, requires evaluation based on the size of the area lost in perforation, and not merely on the size of any plate within the skull used to repair the skull.  Put more directly, the hole, and not the plate, is measured.

As such, the objective medical findings do not show that the loss of part of the skull to be 1.140 in2 (7.355 cm2) or greater.  Accordingly, the Veteran's disability does not more nearly approximate the criteria for a rating in excess of 30 percent pursuant to Diagnostic Code 5296 at any point of the period on appeal.  There is no doubt to be resolved; the evidence weighs against the assignment of a rating in excess of 30 percent at any point during the period on appeal. 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5296.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the symptoms associated with the Veteran's service-connected loss of skull bone, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the appellant's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The record reflects that the Veteran worked at the same company following his service until he retired in 1974 due to his various health problems.  However, throughout the pendency of the appeal, neither the Veteran, nor the appellant contended, and the evidence did not show, that the Veteran was unable to obtain or maintain employment as a result of his service-connected disabilities.  Moreover, none of the Veteran medical providers opined that the Veteran was unable to continue performing his occupation duties as a result of his service-connected disabilities.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claims, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to a disability rating in excess of 30 percent for loss of part of the skull is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


